Powell, J.
When this case was here before (8 Ga. App. 718 70 S. E. 100), on exception to nonsuit, we held that whether the defendant was guilty of negligence and whether the plaintiff was guilty of- contributory negligence were jury questions, under the evidence as then presented. The evidence in the present record is substantially the same, though, perhaps, a little stronger in the plaintiffs favor. The retrial'of the case resulted in a verdict for the plaintiff. The only exception is that the verdict is contrary to the evidence. Even if it were likely that this court would change its views so soon on the questions presented alike by the former and the present records, it has not the right or legal power to do so, so far as affects this case. The plaintiff in error certainly could not have hoped for any benefit, other than delay, from bringing the case to this court. As we can not escape the conclusion that the case is brought for delay only, it is our duty to award damages.

Judgment affirmed, with damages.